

	

		II

		109th CONGRESS

		1st Session

		S. 2163

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend titles 10 and 38 of the United States Code, to

		  increase and index educational benefits for veterans under the Montgomery GI

		  bill to ensure adequate and equitable benefits for active duty members and

		  members of the selected Reserve, and to include certain servicemembers

		  previously excluded from such benefits.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Armed Forces Education Benefits

			 Improvement Act.

		2.Adjustment and

			 annual determination of educational assistance under the Montgomery GI bill for

			 active duty members

			(a)In

			 generalSection 3015 of title

			 38, United States Code, is amended—

				(1)in subsection

			 (a), by amending paragraph (1) to read as follows:

					

						(1)for an approved

				program of education pursued on a full-time basis—

							(A)$1,584 per month

				for months during fiscal year 2005; and

							(B)for months during

				fiscal year 2006 and each subsequent fiscal year, the monthly amount under this

				paragraph for the previous fiscal year multiplied by the percentage increase

				calculated under subsection (h);

				or

							;

				(2)in subsection

			 (b), by amending paragraph (1) to read as follows:

					

						(1)for an approved

				program of education pursued on a full-time basis—

							(A)$1,267 per month

				for months during fiscal year 2005; and

							(B)for months during

				fiscal year 2006 and each subsequent fiscal year, the monthly amount under this

				paragraph for the previous fiscal year multiplied by the percentage increase

				calculated under subsection (h); or

							;

				and

				(3)in subsection

			 (h)(1), by striking all items and inserting college

			 tuition and fees.

				(b)Effective

			 dateThe amendments made by subsection (a) shall take effect on

			 the first day of the first month beginning after the date of enactment of this

			 Act.

			3.Analysis of

			 impact of Montgomery GI bill educational benefits

			(a)FindingsCongress

			 finds that—

				(1)the enhanced

			 educational benefits provided under the Ronald W. Reagan National Defense

			 Authorization Act for Fiscal Year 2005 are an important step in ensuring that

			 members of the Selected Reserve are thanked for their increasing role in the

			 modern warfare; and

				(2)when these

			 members return from extended tours in Iraq, Afghanistan, and other places, they

			 should be provided with immediate access to these enhanced educational

			 benefits.

				(b)CooperationThe

			 Secretary of Defense shall work expeditiously with the Secretary of Veterans

			 Affairs to ensure that members of the Selected Reserve receive the educational

			 benefits referred to in subsection (a) in a timely manner.

			(c)Studies

				(1)Secretary of

			 defenseThe Secretary of Defense shall conduct a study analyzing

			 the effect of all Montgomery GI bill educational benefits on recruitment and

			 retention during the 12-month period beginning on the date on which the

			 enhanced benefits referred to in subsection (a) become available.

				(2)Secretary of

			 veterans affairsThe Secretary of Veterans Affairs shall conduct

			 a study analyzing the effect of all Montgomery GI bill educational benefits on

			 the readjustment of veterans eligible for educational benefits under section

			 3015 of title 38, United States Code, and chapters 1606 and 1607 of title 10,

			 United States Code, during the 12-month period beginning on the date on which

			 the enhanced benefits referred to in subsection (a) become available.

				(3)ReportNot

			 later than 18 months after the date on which the enhanced benefits referred to

			 in subsection (a) become available, the Secretary of Defense and the Secretary

			 of Veterans Affairs shall submit a report on the results of the studies

			 conducted under paragraphs (1) and (2) to—

					(A)the Committee on

			 Armed Services of the Senate;

					(B)the Committee on

			 Armed Services of the House of Representatives;

					(C)the Committee on

			 Veterans' Affairs of the Senate; and

					(D)the Committee on

			 Veterans' Affairs of the House of Representatives.

					4.Adjustment and

			 annual determination of educational assistance under the Montgomery GI bill for

			 certain members of the selected reserve

			(a)Increase in

			 ratesSection 16131(b) of title 10, United States Code, is

			 amended—

				(1)in paragraph

			 (1)—

					(A)by striking

			 at the following rates: and inserting —;

			 and

					(B)by striking

			 subparagraphs (A) through (C) and inserting the following:

						

							(A)for a program of education pursued on

				a full-time basis—

								(i)$475 per month for months during

				fiscal year 2005; and

								(ii)for months during fiscal year 2006

				and each subsequent fiscal year, the monthly amount under this subparagraph for

				the previous fiscal year multiplied by the percentage increase calculated under

				paragraph (2);

								(B)for a program of education pursued on

				a three-quarter-time basis—

								(i)$356 per month for months during

				fiscal year 2005; and

								(ii)for months during fiscal year 2006

				and each subsequent fiscal year, the monthly amount under this subparagraph for

				the previous fiscal year multiplied by the percentage increase calculated under

				paragraph (2);

								(C)for a program of education pursued on

				a half-time basis—

								(i)$238 per month for months during

				fiscal year 2005; and

								(ii)for months during fiscal year 2006

				and each subsequent fiscal year, the monthly amount under this subparagraph for

				the previous fiscal year multiplied by the percentage increase calculated under

				paragraph (2); and

								;

				and

					(2)in paragraph

			 (2)—

					(A)by inserting

			 beginning on or after October 1, 2005 after With respect

			 to any fiscal year; and

					(B)in subparagraph

			 (A), by striking all items and inserting college tuition

			 and fees.

					(b)Effective

			 dateThe amendments made by subsection (a) shall take effect on

			 the first day of the first month beginning after the date of enactment of this

			 Act.

			5.Opportunity for

			 certain active-duty personnel to enroll under the Montgomery GI Bill

			(a)In

			 generalChapter 30 of title 38, United States Code, is amended by

			 inserting after section 3018C the following:

				

					3018D.Opportunity

				for certain active-duty personnel to enroll

						(a)(1)Notwithstanding any

				other provision of this chapter, during the 1-year period beginning on the date

				of enactment of this section, a qualified individual (described in subsection

				(b)) may make an irrevocable election under this section to receive basic

				educational assistance under this chapter.

							(2)The Secretary of each military

				department shall provide for procedures for a qualified individual to make an

				irrevocable election under this section in accordance with regulations

				prescribed by the Secretary of Defense for the purpose of carrying out this

				section or which the Secretary of Homeland Security shall provide for such

				purpose with respect to the Coast Guard when it is not operating as a service

				in the Navy.

							(b)A qualified

				individual referred to in subsection (a) is an individual who meets each of the

				following requirements:

							(1)The individual

				first became a member of the Armed Forces or first served on active duty as a

				member of the Armed Forces before July 1, 1985.

							(2)The

				individual—

								(A)has served on

				active duty without a break in service since the date the individual first

				became such a member or first served on active duty as such a member;

				and

								(B)continues to

				serve on active duty for some or all of the 1-year period described in

				subsection (a).

								(3)The individual,

				before applying for benefits under this section—

								(A)completed the

				requirements of a secondary school diploma (or equivalency certificate);

				or

								(B)has successfully

				completed (or otherwise received academic credit for) the equivalent of 12

				semester hours in a program of education leading to a standard college

				degree.

								(4)The individual,

				when discharged or released from active duty, is discharged or released

				therefrom with an honorable discharge.

							(c)(1)Subject to paragraph

				(2), with respect to a qualified individual who elects under this section to

				receive basic educational assistance under this chapter—

								(A)the basic pay of the qualified

				individual shall be reduced (in a manner determined by the Secretary concerned)

				until the total amount by which such basic pay is reduced is $1,200; and

								(B)to the extent that basic pay is not

				reduced under subparagraph (A) before the qualified individual’s discharge or

				release from active duty, an amount equal to the difference between $1,200 and

				the total amount of reductions under subparagraph (A), which shall be paid into

				the Treasury of the United States as miscellaneous receipts, shall, at the

				election of the qualified individual, be—

									(i)collected from the qualified

				individual by the Secretary concerned; or

									(ii)withheld from the retired or

				retainer pay of the qualified individual by the Secretary concerned.

									(2)(A)The Secretary concerned

				shall provide for an 18-month period, beginning on the date the qualified

				individual makes an election under this section, for the qualified individual

				to pay that Secretary the amount due under paragraph (1).

								(B)Nothing in subparagraph (A) shall be

				construed as modifying the period of eligibility for and entitlement to basic

				educational assistance under this chapter applicable under section 3031 of this

				title.

								(d)With respect to

				qualified individuals referred to in subsection (c)(1)(B), no amount of

				educational assistance allowance under this chapter shall be paid to the

				qualified individual until the earlier of the date on which—

							(1)the Secretary

				concerned collects the applicable amount under subsection (c)(1)(B)(i);

				or

							(2)the retired or

				retainer pay of the qualified individual is first reduced under subsection

				(c)(1)(B)(ii).

							(e)The Secretary, in

				conjunction with the Secretary of Defense, shall provide for notice of the

				opportunity under this section to elect to become entitled to basic educational

				assistance under this

				chapter.

						.

			(b)Conforming

			 amendmentsSection 3017(b)(1) of title 38, United States Code, is

			 amended—

				(1)in subparagraphs

			 (A) and (C), by striking or 3018C(e) and inserting

			 3018C(e), or 3018D(c); and

				(2)in subparagraph

			 (B), by inserting or 3018D(c) after under section

			 3018C(e).

				(c)Clerical

			 amendmentThe table of sections at the beginning of chapter 30 of

			 title 38, United States Code, is amended by inserting after the item relating

			 to section 3018C the following:

				

					

						3018D. Opportunity for certain active-duty

				personnel to

				enroll.

					

					.

			

